           Case 2:20-cv-01465-RSM-JRC Document 16 Filed 12/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      BERKSHIRE HATHAWAY DIRECT
        INSURANCE COMPANY,                                   CASE NO. 2:20-cv-01465-RSM-JRC
11
                                Plaintiff,                   ORDER GRANTING 60-DAY
12                                                           STAY
                v.
13
        WHE AGENCY INC., et al.,
14
                               Defendants.
15          This matter is before the Court on the parties’ stipulated request to extend all pending

16   deadlines by 60 days while they finalize settlements of three underlying matters, so that they can

17   finalize settlement in this case. The Court finds good cause and grant the request. All pending

18   deadlines are stayed for 60 days. On or before February 15, 2021, the parties shall file either a

19   formal notice of settlement or a status report.

20          Dated this 17th day of December, 2020.

21

22                                                        A
                                                          J. Richard Creatura
23                                                        United States Magistrate Judge
24


     ORDER GRANTING 60-DAY STAY - 1
